IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Janeen Dickerson,                   :
                    Petitioner      :
                                    : No. 1218 C.D. 2019
            v.                      :
                                    :
Workers’ Compensation Appeal        :
Board (A Second Chance Inc.),       :
                 Respondent         :


                                   ORDER


            AND NOW, this 3rd day of June, 2020, it is ORDERED that the above-
captioned opinion filed April 15, 2020, shall be designated OPINION rather than
MEMORANDUM OPINION, and it shall be reported.




                                    ________________________________
                                    PATRICIA A. McCULLOUGH, Judge